 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-PO-00222-DB
11
                                  Plaintiff,             ORDER TO DISMISS AND VACATE COURT
12                                                       TRIAL
                           v.
13
     DANIEL R. ELLIS,
14
                                 Defendant.
15

16

17                                                        ORDER

18         It is hereby ordered that the plaintiff United States of America’s Motion to Dismiss Case

19 Number 2:18-PO-00222-DB, United States v. Daniel R. Ellis, without prejudice is GRANTED.

20         It is further ordered that the court trial set for January 23, 2019 at 9:00 a.m. is vacated.

21

22         IT IS SO ORDERED

23 Dated: January 22, 2019

24

25

26
27

28


      [ORDER                                              1
30
